Case: 11-10349     Document: 00511713346         Page: 1     Date Filed: 01/04/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          January 4, 2012

                                     No. 11-10349                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



DELAIN SCOTT, Individually and as Next Friend for Kayden Accardo,

                                                  Plaintiff–Appellant
v.

DOREL JUVENILE GROUP, INCORPORATED, also known as Dorel
Industries Incorporated,

                                                  Defendant–Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:09-CV-799


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
              I. FACTUAL AND PROCEDURAL BACKGROUND
        In April 2006, Plaintiff–Appellant Delain Scott had a baby girl—K.A.
Later that year, Bobbie Scott, Delain’s mother and K.A.’s grandmother,
purchased Defendant–Appellee Dorel Juvenile Group’s Safety First 516A latches
for Bobbie’s kitchen cabinets.         The latches that Bobbie purchased can be


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10349   Document: 00511713346      Page: 2   Date Filed: 01/04/2012



                                  No. 11-10349

installed with or without a catch. Bobbie installed the latches without the catch.
Bobbie experienced no problems with the latches until April 17, 2007. On that
day, Delain and K.A. were over at Bobbie’s house. All three of them were in the
kitchen with Bobbie and Delain preparing dinner and K.A. playing on the
kitchen floor.
      Both Bobbie and Delain lost track of K.A. for about thirty to sixty seconds
in light of their dinner preparations. Prior to this time, Delain had last seen
K.A. sitting on a rug in front of the kitchen sink cabinet drinking from her sippy
cup. That cabinet was one of the ones to which Bobbie had installed Dorel’s
latch. Among other things in that cabinet was a can of Drano Crystals, a drain
cleaner. After the thirty- to sixty-second period, Delain looked down to find K.A.
foaming from the mouth. Next to K.A. was an open and spilled can of Drano; the
kitchen sink cabinet was open. As a result of this accident, K.A. is mute,
breathes through a permanent trach in her neck, and can only eat through a
feeding tube.
      Delain brought the case initially in Texas state court, asserting failure to
warn, manufacturing defect, design defect, negligence, gross negligence, and
breach of express and implied warranty claims. Defendants Dorel and S.C.
Johnson & Son (Drano’s manufacturer) removed the case to the United States
District Court for the Northern District of Texas. S.C. Johnson settled with
Delain. Dorel moved for summary judgment, which the district court granted
on all claims. Delain appeals the district court’s summary judgment order only
as to the design defect, negligence (including gross negligence), and breach of
express and implied warranty claims.
         II. STANDARD OF REVIEW AND APPLICABLE LAW
      We review a district court’s grant of summary judgment de novo, applying
the same standards as the district court. Hernandez v. Yellow Transp., Inc., 641
F.3d 118, 124 (5th Cir. 2011). Summary judgment is appropriate where the

                                        2
      Case: 11-10349   Document: 00511713346    Page: 3   Date Filed: 01/04/2012



                                   No. 11-10349

movant shows that there is no genuine issue of material fact and that the
movant is entitled to judgment as a matter of law. Id. (citing Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 247 (1986); Fed. R. Civ. P. 56(a)). In reviewing the
record, all facts and inferences are construed in the light most favorable to the
non-movant. Id. However, “[i]f the record, taken as a whole, could not lead a
rational trier of fact to find for the non-moving party, then there is no genuine
issue for trial.” Id. (internal quotation marks omitted).
         Where, as here, federal jurisdiction is based on diversity, we apply the
substantive law of the forum state. Aubris Res. LP v. St. Paul Fire & Marine
Ins. Co., 566 F.3d 483, 486 (5th Cir. 2009) (citing Erie R.R. Co. v. Tompkins, 304
U.S. 64, 78–79 (1938)) (additional citation omitted). In resolving issues of Texas
law, we look to the decisions of the Texas Supreme Court. Packard v. OCA, Inc.,
624 F.3d 726, 730 (5th Cir. 2010). If there is no decision directly on point, then
we must determine how that court, if presented with the issue, would resolve it.
Id.     In making this determination, “[t]he decisions of Texas intermediate
appellate courts may provide guidance, but are not controlling.” Id.
                                III. DISCUSSION
A.       Design Defect
         “Under Texas law, ‘[t]o recover for a products liability claim alleging a
design defect, a plaintiff must prove that (1) the product was defectively
designed so as to render it unreasonably dangerous; (2) a safer alternative
design existed; and (3) the defect was a producing cause of the injury for which
the plaintiff seeks recovery.’” Goodner v. Hyundai Motor Co., Ltd., 650 F.3d
1034, 1040 (5th Cir. 2011) (quoting Timpte Indus., Inc. v. Gish, 286 S.W.3d 306,
311 (Tex. 2009)). The district court found that although there was a material
factual dispute as to the unreasonably dangerous prong, Scott v. Dorel Juvenile
Grp., Inc., 773 F. Supp. 2d 664, 671–72 (N.D. Tex. 2011), Delain could not prove



                                         3
   Case: 11-10349    Document: 00511713346      Page: 4   Date Filed: 01/04/2012



                                  No. 11-10349

causation and therefore, granted summary judgment to Dorel on Delain’s design
defect claim, id. at 672.
      1.    Unreasonably Dangerous
      “Unreasonable dangerousness is a common law element evaluated using
the following five factors:

      (1) the utility of the product to the user and to the public as a whole
      weighed against the gravity and likelihood of injury from its use; (2)
      the availability of a substitute product which would meet the same
      need and not be unsafe or unreasonably expensive; (3) the
      manufacturer’s ability to eliminate the unsafe character of the
      product without seriously impairing its usefulness or significantly
      increasing its costs; (4) the user’s anticipated awareness of the
      dangers inherent in the product and their avoidability because of
      the general public knowledge of the obvious condition of the product,
      or of the existence of suitable warnings or instructions; (5) the
      expectations of the ordinary consumer.”

Goodner, 650 F.3d at 1040 (quoting Hernandez v. Tokai Corp., 2 S.W.3d 251, 256
(Tex. 1999)). These five factors are considered “holistically; no single factor
needs to be proven on its own, so long as all factors working together point to a
finding of unreasonable dangerousness.” Goodner, 650 F.3d at 1041 (citing Am.
Tobacco Co. v. Grinnell, 951 S.W.2d 420, 432 (Tex. 1997)).             “Generally,
unreasonable dangerousness is a question of fact for the jury. It only becomes
a matter of law if reasonable minds cannot differ.” Goodner, 650 F.3d at 1040
(citing Hernandez, 2 S.W.3d at 260–61).
      This five-factor evaluation is a risk-utility analysis. Timpte Indus., 286
S.W.3d at 311. The Texas Supreme Court has cautioned that this “risk-utility
analysis does not operate in a vacuum, but rather in the context of the product’s
intended use and its intended users.” Id. at 312. Dorel invites this Court to
consider that the latch itself is not unreasonably dangerous as it was not the
latch that caused the harm to K.A. Dorel analogizes the latch as a puppy leash


                                        4
   Case: 11-10349    Document: 00511713346      Page: 5   Date Filed: 01/04/2012



                                  No. 11-10349

to the Drano being a tiger. Such an analogy is inapposite, because the evidence
shows that in its marketing of the latch, Dorel discusses using the latch to
secure cabinets and drawers where one might store cleaners and medicine. That
is to say, that the latch’s utility is keeping children out of cabinets where there
might be harmful things. Moreover, Delain’s expert, John Scates, opined that
a latch installed without the catch could be opened with as little as 2.75 pounds
of force, much less than the 25 pounds that Dorel’s specifications state that the
latch should be able to withstand. Dorel’s expert, Dirk Duffner, confirmed this
result and found that 63% of the latches he tested failed with less than 25
pounds of force applied to them (median: 4.2 pounds; minimum: 1.6 pounds). In
light of this evidence, we find that the evidence on the dangerousness of the
latch does not cut so in Dorel’s favor that reasonable minds could not find the
product unreasonably dangerous. Therefore, Delain has sufficiently proved the
unreasonably dangerous aspect at this summary judgment stage.
      2.    Safer Alternative Design
      A “safer alternative design” is defined by Texas law as

      a product design other than the one actually used that in reasonable
      probability:
      (1) would have prevented or significantly reduced the risk of the
      claimant’s personal injury, property damage, or death without
      substantially impairing the product’s utility; and
      (2) was economically and technologically feasible at the time the
      product left the control of the manufacturer or seller by the
      application of existing or reasonably achievable scientific
      knowledge.

Tex. Civ. Prac & Rem Code § 82.005(b). As the latch is currently manufactured,
the latch arm is sloped. See Fig. 1. Scates, Delain’s expert, opined that
removing the slope in the latch arm could dramatically improve the
susceptibility of the latch to being bypassed through downward force. This



                                        5
   Case: 11-10349   Document: 00511713346      Page: 6   Date Filed: 01/04/2012



                                  No. 11-10349

                                    Figure 1




change would reduce the chance of failure due to downward force by 89% and
increase the adjustment range by 600%, which would reduce the chance that the
latch could be defeated by outward force. Both of these changes “significantly
reduce[] the risk of . . . injury” and are inexpensive and feasible with current
technology. There is, therefore, sufficient evidence of a safer alternative design
for Delain to survive summary judgment.
      3.    Causation
      The final element of a design defect claim is causation. Texas law requires
that the defect be a “producing cause of the personal injury.” Tex. Civ. Prac. &
Rem. Code § 82.005(a)(2). “Texas courts define producing cause as one that is
‘a substantial factor in bringing about an injury, and without which the injury
would not have occurred.’” Goodner, 650 F.3d at 1044 (quoting Ford Motor Co.
v. Ledesma, 242 S.W.3d 32, 46 (Tex. 2007)). Dorel argues that Delain cannot
sufficiently prove causation for two reasons: (1) the testimony is speculative as
to whether the cabinet door was shut (but-for cause) and (2) the testimony does
not reveal whether K.A. could open the Drano can (proximate/substantial cause).
As to the testimony regarding but-for causation, Bobbie testified in her
deposition that it was her habit to keep the cabinet door in question closed, and
Delain testified that it was her memory that the cabinet door was closed that


                                        6
     Case: 11-10349   Document: 00511713346     Page: 7   Date Filed: 01/04/2012



                                   No. 11-10349

evening. Causation can be proved by circumstantial evidence. Goodner, 650
F.3d at 1044. There is sufficient circumstantial evidence for a reasonable jury
to be able to find but-for causation. See Instone Travel Tech Marine & Offshore
v. Int’l Shipping Partners, Inc., 335 F.3d 423, 427 (5th Cir. 2003). On proximate
cause, Dorel’s argument about whether Delain can produce evidence of K.A.’s
ability to open the Drano can confuses what is necessary for Delain to make out
her design defect claim against Dorel. Evidence relating to K.A.’s opening of the
Drano can would be relevant in a products liability action against Drano’s
manufacturer, who has already settled, but is not necessary proof for Delain’s
claim against Dorel. Cf. Koonce v. Quaker Safety Prods. & Mfg. Co., 798 F.2d
700, 716 (5th Cir. 1986). Delain has adduced sufficient evidence on both the but-
for and proximate cause aspects of causation.
        This proof, in addition to sufficient evidence as to the dangerousness and
safer alternative design prongs, demonstrates that the district court erred in
granting summary judgment to Dorel on Delain’s design defect claim.
B.      Negligence
        The same proof that Delain has marshaled to support her design defect
claim is also sufficient to allow her to survive summary judgment on her
negligence claim. “A cause of action for negligence in Texas requires three
elements. There must be a legal duty owed by one person to another, a breach
of that duty, and damages proximately caused by the breach.” D. Houston, Inc.
v. Love, 92 S.W.3d 450, 454 (Tex. 2002). As to duty, “[a] manufacturer has a
duty to exercise reasonable care in designing and manufacturing a product.”
Uniroyal Goodrich Tire Co. v. Martinez, 928 S.W.2d 64, 68 (Tex. App.—San
Antonio 1995, writ granted) (citing Gonzales v. Caterpillar Tractor Co., 571
S.W.2d 867, 871–72 (Tex. 1978)), judgment aff’d 977 S.W.2d 64 (Tex. 1998). The
breach is evidenced by the existence of a safer design alternative. Cf. Am.
Tobacco Co., 951 S.W.2d at 437. Finally, the prima facie evidence that the latch

                                         7
     Case: 11-10349   Document: 00511713346       Page: 8   Date Filed: 01/04/2012



                                    No. 11-10349

was a “producing cause” is sufficient to make out the causation requirement for
a negligent design action. See Uniroyal Goodrich Tire, 928 S.W.2d at 68 (“To
show that conduct caused an injury, the plaintiff must present evidence of cause
in fact and foreseeability.”).
        Moreover, we find that there is sufficient evidence to make out Delain’s
gross negligence claim as well. Gross negligence under Texas law requires (1)
an “extreme degree of risk,” Tex. Civ. Prac & Rem. Code § 41.001(11)(a), and (2)
a “conscious indifference to the rights, safety, or welfare of others.” GM v.
Sanchez, 997 S.W.2d 584, 595 (Tex. 1999). The extreme degree of risk is
manifested in evidence that Dorel marketed the latches to “keep little ones out
of hazardous cabinets and drawers” and as “durable locks that will help keep
your children out of cabinets and drawers that may be dangerous to them.” As
to conscious indifference, the evidence shows that Dorel received numerous
complaints about young children being able to defeat their latches, and yet, there
were no investigations undertaken on the part of Dorel. This awareness of the
problem establishes conscious indifference sufficiently for Delian’s claim to
survive summary judgment.
C.      Warranty Claims
        1.    Express Warranty
        The district court was correct in finding that Delain cannot make out an
express warranty claim against Dorel because it was Bobbie not Delain who
bought the latches.

        Successful assertion of breach of an express warranty requires: 1)
        an affirmation or promise made by the seller to the buyer; 2) that
        such affirmation or promise was part of the basis for the bargain,
        e.g. that the buyer relied on such affirmation or promise in making
        the purchase; 3) that the goods failed to comply with the affirmation
        or promise; 4) that there was financial injury; and 5) that the failure
        to comply was the proximate cause of the financial injury to the
        buyer.

                                          8
   Case: 11-10349    Document: 00511713346      Page: 9   Date Filed: 01/04/2012



                                  No. 11-10349

Lindemann v. Eli Lilly & Co., 816 F.2d 199, 202 (citing Gen. Supply & Equip.
Co. v. Phillips, 490 S.W.2d 913, 917 (Tex. Civ. App.—Tyler 1972, writ ref’d
n.r.e.)); see also Tex. Bus. & Com. Code § 2.313.         This requires that “an
affirmation or promise” be made to the plaintiff in order for an express warranty
claim to stand. See Lujan v. Tampo Mfg. Co., 825 S.W.2d 505, 511 (Tex.
App.—El Paso 1992, no writ).
      2.    Implied Warranty
      This contact between the seller and the plaintiff is not required, however,
in breach of implied warranty cases. See Garcia v. Tex. Instruments, Inc., 610
S.W.2d 456, 465 (Tex. 1980). To recover damages for breach of an implied
warranty of merchantability, a plaintiff must prove there was some defect in the
product, that is to say, a condition of the goods that renders them unfit for the
ordinary purpose for which they are used. See Otis Spunkmeyer, Inc. v. Blakely,
30 S.W.3d 678 (Tex. App.—Dallas 2000, no pet.); see also Tex. Bus. & Com. Code
§§ 2.314–15. Delain’s proof on the design defect also satisfies the requisite proof
to make out a claim on breach of implied warranty.
                              IV. CONCLUSION
      For the foregoing reasons, we agree with the district court that Dorel is
entitled to summary judgment on the breach of express warranty claim but
reverse the district court’s judgment as to the design defect, negligence
(including gross negligence), and breach of implied warranty claims.




                                        9